


AGREEMENT




BETWEEN THE UNDERSIGNED:




Cornerstone OnDemand Inc., whose registered office is located at 1601
Cloverfield Blvd. Suite 620, Santa Monica, CA 90404, United States of America


Represented by Mr. Adam Miller, duly empowered for the purposes of this
agreement,


(hereinafter referred to as “Cornerstone OnDemand” or the “Company”)


ON THE ONE HAND


AND:




Mr. Vincent Belliveau


Residing at:


4 rue Cortot
75018  Paris
France


Canadian Citizen




(hereinafter referred to as “Mr. Belliveau” or the “Executive”)




ON THE SECOND HAND


  
(The Company and Mr. Belliveau are hereinafter collectively referred to as the
“Parties”)




IT HAS BEEN AGREED AS FOLLOWS:




WHEREAS


The Compensation Committee (the “Committee”) of the Board of Directors of
Cornerstone OnDemand, Inc (the “Board”), believes that it is in the best
interests of the Company and its stockholders (i) to assure that the Company
will have the continued dedication and objectivity of its employees,
notwithstanding the possibility, threat, or occurrence of a Change of Control
and (ii) to provide its employees with an incentive to continue their employment
within the Group prior to a Change of Control and to motivate them to maximize
the value of the Company upon a Change of Control for the benefit of its
stockholders.


In view of the above, the Parties have agreed to enter into this Agreement,
effective as of
April 17, 2014 (the “Effective Date”)






--------------------------------------------------------------------------------




ARTICLE 1


1.1
In case of termination without Cause (excluding death or Disability) or if
Executive resigns from employment for Good Reason within the Group and, in each
case, such termination occurs outside of the Change of Control Period, then Mr.
Belliveau will receive nine (9) months of accelerated vesting with respect to
all then unvested Equity Awards and such Equity Awards shall become immediately
exercisable or, in the case of such shares as are subject to repurchase by the
Company for the purchase price paid, no longer subject to such repurchase.



1.2
In case of termination without Cause (excluding death or Disability) or if
Executive resigns from such employment for Good Reason within the Group, and in
each case, such termination occurs during the Change of Control Period, one
hundred percent (100%) of Mr. Belliveau’s then-outstanding and unvested Equity
Awards will become vested in full. If, however, an outstanding Equity Award is
to vest and/or the amount of the award to vest is to be determined based on the
achievement of performance criteria, then the Equity Award will vest as to one
hundred percent (100%) of the amount of the Equity Award assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s).



Mr. Belliveau’s then-outstanding and unvested Equity Awards that are stock
options or stock appreciation rights will remain exercisable until the one (1)
year anniversary of the date of Executive’s termination of employment; provided,
however, that in no event may Mr. Belliveau exercise an Equity Award after the
expiration of such Equity Award’s original term.


1.3
If Executive’s employment within the Group terminates (i) voluntarily by
Executive (other than for Good Reason) or (ii) for Cause by the Company, then
Executive will not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.



1.4
If the Executive’s employment within the Group terminates as a result of
Executive’s Disability, or Executive’s employment terminates due to Executive’s
death, then, Executive’s then outstanding and unvested Equity Awards will vest
as if Executive’s termination were treated as a termination without Cause.





ARTICLE 2


The following terms referred to in this Agreement will have the following
meanings:


2.1
“Cause” will be defined as (i) an act of material dishonesty made by Mr.
Belliveau in connection with his carrying out his job responsibilities to his
employer intended to result in substantial personal enrichment of himself, (ii)
Mr. Belliveau’s conviction of, or plea of nolo contendre to a felony which the
Board of Directors of Cornerstone OnDemand reasonably believes had or will have
a material detrimental effect on Cornerstone OnDemand’s (or the subsidiary
employing Mr. Belliveau) reputation or business, (iii) a willful act by Mr.
Belliveau which constitutes gross misconduct and which is injurious to the
Cornerstone OnDemand or its affiliates, (iv) Mr. Belliveau’s willful and
material breach of his employment agreement, including without limitation his
intentional failure to perform his stated duties, and his continued failure to
cure such breach to the reasonable satisfaction of the Board of Directors of
Cornerstone OnDemand within 10 days following written notice of such breach to
him from Cornerstone OnDemand, and (v) Mr. Belliveau’s material violation of a
Cornerstone OnDemand policy that results in a material detrimental effect on
Cornerstone OnDemand’s (or the subsidiary employing Mr. Belliveau) reputation or
business



2.2    “Change of Control” means the occurrence of any of the following events:


(i)
A change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is already considered to
own more than fifty percent (50%) of the total voting power of the stock of the
Company will not be considered a Change of Control; or







--------------------------------------------------------------------------------




(ii)
A change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or



(iii)
A change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection 2.2
(iii). For purposes of this subsection (iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.



For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.


Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


2.3
“Change of Control Period” will mean the period beginning three (3) months prior
to, and ending twelve (12) months following, a Change of Control.



2.4
“Code” will mean the Internal Revenue Code of 1986, as amended.



2.5
“Disability” will mean that Executive has been unable to engage in any
substantial gainful activity by reason of any medically determinable physical
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. Alternatively,
Executive will be deemed disabled if determined to be totally disabled by the
social security administration. Termination resulting from Disability may only
be effected after at least ninety (90) days’ written notice by the Company (or
the subsidiary employing Mr. Belliveau) of its intention to terminate
Executive’s employment. In the event that Executive resumes the performance of
substantially all of Executive’s duties hereunder before the termination of
Executive’s employment becomes effective, the notice of intent to terminate
based on Disability will automatically be deemed to have been revoked.



2.6
“Equity Awards” will mean Executive’s outstanding stock options, restricted
stock units and any other Company equity compensation awards.



2.7
“Good Reason” will mean without Executive’s express written consent (i) a
significant reduction or adverse change in Executive’s duties, position,
reporting relationship or responsibilities, or the removal of Executive from
such duties, position or responsibilities; (ii) a reduction by the Company in
the base salary of Executive as in effect immediately prior to such reduction
unless (a) such reduction is part of a salary reduction plan across the
Company’s entire senior management team, (b) such reduction does not have a
disproportionate





--------------------------------------------------------------------------------




effect on Executive in comparison to other members of the senior management team
of the Company and (c) such reduction is not in excess of ten percent (10%) of
Executive’s base salary; (iii) a material reduction by the Company in the kind
or level of benefits to which Executive was entitled immediately prior to such
reduction with the result that Executive’s overall benefits package is
significantly reduced disproportionally to other members of senior management;
(iv) a material breach by the Company of a term of this Agreement or any other
agreement between the Company and Executive, including the failure of the
Company to obtain assumption of this Agreement by any successor. In addition,
Executive must provide written notice to the Company of the existence of the one
or more of the above conditions within ninety (90) days of its initial existence
and the Company must be provided with thirty (30) days to cure the condition. If
the condition is not cured within such thirty (30) day period, the Executive
must terminate employment within thirty (30) days of the end of such cure period
in order to qualify as a termination for Good Reason.


For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.


2.8
“Group” will be interpreted to include the Company and any subsidiary, parent,
affiliate or successor thereto, if applicable.





ARTICLE 3


This Agreement will have an initial term of three (3) years commencing on the
Effective Date (the “Initial Term”). On the third anniversary of the Effective
Date, this Agreement will renew automatically for additional one (1) year term
(each an “Additional Term”), unless either party provides the other party with
written notice of non-renewal at least ninety (90) days prior to the date of
automatic renewal. Notwithstanding the foregoing provisions of this paragraph,
(a) if a Change of Control occurs when there are fewer than twelve (12) months
remaining during the Initial Term or an Additional Term; the term of this
Agreement will extend automatically through the date that is twelve (12) months
following the effective date of the Change of Control or (b) if an initial
occurrence of an act or omission by the Company constituting the grounds for
“Good Reason” in accordance with article 2.7 hereof has occurred (the “Initial
Grounds”), and the expiration date of the Company cure period (as such term is
used in article 2.7) with respect to such Initial Grounds could occur following
the expiration of the Initial Term or an Additional Term, the term of this
Agreement will extend automatically through the date that is thirty (30) days
following the expiration of such cure period, but such extension of the term
shall only apply with respect to the Initial Grounds. If Executive becomes
entitled to benefits under article 1 during the term of this Agreement, the
Agreement will not terminate until all of the obligations of the parties hereto
with respect to this Agreement have been satisfied.




ARTICLE 4


4.1
This Agreement represents the entire agreement existing between the Parties with
respect to the subject matter hereof. It may not be amended except by a written
instrument signed by the Parties.



4.2
Should one or more clauses of this Agreement be regarded as illegal,
inapplicable or invalid or declared as such by applicable laws or regulations or
following a legal decision, such clause(s) will be removed without rendering the
remainder of this Agreement invalid, while all its other clauses shall remain
fully applicable, on the condition that it does not seriously change the legal
and/or economic balance of this Agreement.



In all cases, the Parties undertake to take all the measures required in good
faith to remedy such illegality, inapplicability or invalidity, whilst
maintaining the balance of this Agreement.




4.3
The present Agreement is governed by the laws of the State of California,
without regard for choice-of-law provisions.



Disputes between the Parties hereto arising out of or in connection with this
Agreement of intent shall be settled, if possible, in the first instance
amicable.










--------------------------------------------------------------------------------




















/s/ Adam Miller                                     /s/ Vincent Belliveau
__________________________________________     __________________
For Cornerstone OnDemand, Inc.     Mr. Vincent Belliveau
Mr. Adam Miller,
duly empowered for the purposes of this agreement




                                                                                                                                            




